



COURT OF APPEAL FOR ONTARIO

CITATION: Beaudry v. Beaudry, 2017 ONCA 936

DATE: 20171130

DOCKET: C63391

Rouleau, Benotto and Roberts JJ.A.

BETWEEN

Deborah Beaudry

Applicant (Appellant)

and

Royal Beaudry

Respondent (Respondent in Appeal)

Guy A. Wainwright, for the appellant

Paul Mongenais, for the respondent

Heard and released orally: November 27, 2017

On appeal from the order of Justice Robin Y. Tremblay of
    the Superior Court of Justice, dated January 31, 2017.

REASONS FOR DECISION

[1]

The appellant brought an application for retroactive spousal support for
    a four and a half year period from June 30, 2010 to December 31, 2014. The
    trial judge dismissed her claim.

[2]

The appellant submits that the trial judge erred in the following ways:

(i)

When considering her delay in making the retroactive claim for
    support,  he did not take into account that much time was spent in mediation;

(ii)

He did not address the issue of compensatory support; and

(iii)  He did not provide reasons for
    departing from the Spousal Support Advisory Guidelines (SSAGs).

[3]

We disagree.

[4]

With respect to delay, the trial judge referred to the date the
    proceedings were instituted. The appellant submits that she was prejudiced as a
    result of going to mediation. Because the mediation was confidential, she was
    not able to show that she claimed support before initiating proceedings. She
    submits that the trial judge should have considered the time spent in mediation
    to offset the delay in making the claim for retroactive support.   First, the
    trial judges finding as to the effective date of notice was open to him on
    this record. Second, the trial judge was aware of the mediation.  Third he did
    not place great significance on the delay in making the claim.

[5]

The trial judge did consider compensatory support.  He referred to
Thompson
    v. Thompson
, 2013 ONSC 5500 and the factors therein articulated. His
    findings relevant to that issue include the fact that the respondents earnings
    after the separation were not connected to the appellants assumption of
    household and family responsibilities; and that there was no evidence the
    appellant had sacrificed personal, educational or career plans for the benefit
    of the husbands career.

[6]

The trial judge recognized that the spousals support payments were in
    fact below the SSAGs. He nonetheless found that the appellant had benefitted
    from the voluntary payments made by the respondent. Most notably, during the
    period after the separation, the appellant was able to nearly double her
    savings by increasing them by about $100,000.

[7]

In our view, the trial judge correctly approached the only issue before
    him:  that of retroactive support. There is no presumptive right to retroactive
    support and we see no error in the exercise of the trial judges discretion.

[8]

The appeal is dismissed with costs payable to the respondent fixed in
    the amount of $10,000 inclusive of disbursements and applicable taxes.

Paul Rouleau J.A.

M.L. Benotto J.A.

L.B. Roberts. J.A.


